USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 1 of 16


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RAJESH M. SHAH, et al                             )
                                                   )
        Plaintiffs,                                )
                                                   )
        vs.                                        )      Case No. 3:16-cvr-815-PPS-MGG
                                                   )
 ZIMMER BIOMET HOLDINGS, INC.,                     )
 et al                                             )
                                                   )
        Defendants.                                )

                                 OPINION AND ORDER

        This is a securities fraud case and putative class action. After roughly three-and-

 a-half years of litigation, the parties have moved the Court to approve a proposed class

 settlement to resolve the litigation. Plaintiffs filed their Unopposed Motion for: (I)

 Preliminary Approval of the Class Action Settlement; (II) Certification of the Settlement

 Class; and (III) Approval of Notice of the Settlement on April 14, 2020. [DE 246.] On

 May 13, 2020, the Court held a hearing 1 where the parties presented the proposed

 settlement and answered questions from the Court. [DE 250.] At the conclusion of the

 hearing, I indicated it was my intention to grant preliminary approval of the settlement

 so that the process of notice to the class and claims processing could begin without




 1Due to the ongoing COVID-19 pandemic and its indefinite duration, and in
 accordance with General Orders of the U.S. District Court for the Northern District of
 Indiana, an in-person hearing on the motion was not safe or feasible and the hearing in
 this matter was held telephonically using a conference line listed on the docket and
 which members of the public were able to call into. [See DE 247.]
                                              1
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 2 of 16


 delay. This Opinion and Order formally grants the motion and sets a date for a final

 fairness hearing of the proposed class settlement in this case, as discussed below.

                                        Background

        This opinion assumes familiarity with the facts of the case, its history and the

 underlying claims. 2 Suffice it say, however, the principle allegations are that Defendant

 Zimmer-Biomet Holdings, Inc. (“ZBH”), and its senior executives, officers and directors

 (the “Individual Defendants”) misled the investing public over a period of several

 months in 2016 by failing to disclose certain required information and making other

 misleading statements. Plaintiffs allege that these misstatements and omissions caused

 ZBH’s stock price to be artificially inflated and that persons who traded in ZBH shares

 from June 7, 2016 to November 7, 2016 were defrauded as a result. Plaintiffs first filed

 suit on December 2, 2016, and since then there have been several substantive

 amendments to the complaint.

        On September 26, 2018, I granted, in part, and denied, in part, Defendants’

 motions to dismiss (there were four filed on behalf of different subsets of the

 Defendants) the Second Amended Complaint. [DE 119.] I dismissed some claims

 against ZBH and the Individual Defendants and fully dismissed certain Defendants

 (eighteen private equity funds) from the case. [Id.] Additional motion practice followed

 in which ZBH sought an interlocutory appeal [DE 120], which I denied [DE 183], and



 2
  Readers interested in a more detailed set of Plaintiffs’ allegations can review my prior
 opinion on the Defendants’ motions to dismiss which contains a more detailed timeline
 and summary. [DE 119 or Shah v. Zimmer Biomet Holdings, Inc., 348 F. Supp.3d 821 (N.D.
 Ind. 2018).]
                                              2
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 3 of 16


 the case proceeded to discovery and the filing of a Motion for Class Certification [DE

 193] which, as of this date, remains unresolved. Defendants have contested liability

 throughout the litigation, but the parties have decided to set aside their differences and

 settle the case. They are now moving jointly to have that settlement approved. [DE 244.]

 In doing so, Defendants offer up a Settlement Fund of $50 million to pay class members’

 claims on a pro rata basis, pay the costs of administering the Settlement Fund, and to

 compensate Plaintiffs’ counsel for their work. That’s a lot of money, but is it enough?

                                           Analysis

        Federal Rule of Civil Procedure 23 is the foundation of and governs class action

 lawsuits, including class settlements. Rule 23(e) requires court approval of any

 settlement which dismisses a class action lawsuit. Reynolds v. Beneficial Nat’l Bank, 288

 F.3d 277, 279 (7th Cir. 2002). Before approving a class settlement, I must (1) certify a

 proposed class for settlement which satisfies the class requirements of Rule 23(a) and

 Rule 23(b); and (2) be satisfied that the proposed settlement is “within the range of

 possible approval” and fair. Fed. R. Civ. P. 23(e)(1)(B).

        On the settlement class certification requirement, Rule 23(a) has four specific

 requirements that must be met before a class may be certified. Those are commonly

 referred to as (1) numerosity (“the class is so numerous that joinder of all members is

 impracticable”); (2) commonality (“there are questions of law or fact common to the

 class”); (3) typicality (“the claims or defenses of the representative parties are typical of

 the claims or defenses of the class”); and (4) adequacy of representation (“the

 representative parties will fairly and adequately protect the interests of the class”). Fed.

                                               3
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 4 of 16


 R. Civ. P. 23(a). In addition, the class must fit within and satisfy one of the subsections

 in Rule 23(b). Here, Plaintiffs seek to certify a class pursuant to Rule 23(b)(3). That’s

 generally the most complicated type of class action and has the most demanding

 requirements. In order to certify a class under Rule 23(b)(3), I must find that “questions

 of law or fact common to class members predominate over any questions affecting only

 individual members, and that a class action is superior to other available methods for

 fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). These are

 known as the predominance and superiority requirements. Thus, there are six distinct

 (although at times related) requirements.

        In determining the proposed settlement’s potential adequacy and fairness,

 “relevant factors include: (1) the strength of the case for plaintiffs on the merits,

 balanced against the extent of settlement offer; (2) the complexity, length, and expense

 of further litigation; (3) the amount of opposition to the settlement; (4) the reaction of

 members of the class to the settlement; (5) the opinion of competent counsel; and (6)

 stage of the proceedings and the amount of discovery completed.” Wong v. Accretive

 Health, Inc., 773 F.3d 859, 863 (7th Cir. 2014); Fed. R. Civ. P. 23(e)(2) (enumerating factors

 for courts to consider in determining whether a settlement is fair, reasonable and

 adequate). This mirrors the analysis that I will have to engage in before granting final

 approval of the settlement, although generally the demands are lower at this

 preliminary stage when there are no objections to the settlement. See In re Nat’l Collegiate

 Athletic Ass’n Student-Athlete Concussion Injury Litig., 314 F.R.D. 580, 589 (N.D. Ill. 2016)

 (“[A]t the preliminary approval stage, the extent of the district court's inquiry into the

                                               4
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 5 of 16


 appropriateness of class certification and the reasonableness of the settlement terms

 depends, as it must, on the circumstances of the individual case.”).

        A. The Proposed Settlement Class Satisfies Rule 23(a) and Rule 23(b)(3)

        The first thing I must be satisfied of are numerosity, commonality, typicality, and

 adequacy of representation. Fed. R. Civ. P. 23(a). Defendants vigorously contested class

 certification at the time Plaintiffs first sought it (focusing on the predominance

 requirement under Rule 23(b)(3)), but they’ve now acquiesced, as they too would like to

 see the class certified in order to effectuate settlement. But I have an independent

 obligation to find that all of Rule 23’s requirements are satisfied, even if the parties are

 no longer contesting them. Here, Rule 23(a)’s requirements are clearly satisfied.

        First, numerosity is practically a foregone conclusion in a large securities class

 action like this. “The issue ordinarily receives only summary treatment … and often is

 uncontested.” Rubenstein, William B., Ed., Newberg on Class Actions § 3:12 (5th ed.

 2019); id. (“[I]n class actions involving nationally traded securities, courts generally

 presume that the numerosity requirement is met.”); see also Teachers’ Ret. Sys. of La. V.

 ACLN Ltd., 2004 2997957, at *3 (S.D.N.Y. Dec. 27, 2004). Second, there are several

 questions of law and fact common to the class in a case like this in which the focus is

 what ZBH was required to tell the market, what it said, and whether those statements

 were fraudulent. Commonality is thus satisfied. Schleicher v. Wendt, 618 F.3d 679, 681

 (7th Cir. 2010) (“Whether statements are false is one common question. Whether the

 falsehoods are intentional (i.e., whether each defendant acted with the required state of

 mind) is another. Whether the falsehoods affect the stock’s price is a third.”). Third,

                                               5
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 6 of 16


 typicality is present here as each of the named plaintiffs traded in ZBH shares during

 the class period which is a description of the entire class in a nutshell. Fourth, is the

 adequacy of the named plaintiffs as representatives. The key here is to be assured that

 the class representatives will “fairly and adequately protect the interests of the class.”

 Fed. R. Civ. P. 23(a)(4). This requirement is satisfied so long as the class representatives

 do not have clear conflicts of interest with the absent class members and are willing to

 vigorously pursue the litigation in the absent class members’ stead. “[O]nly a conflict

 that goes to the very subject matter of the litigation will defeat a party's claim of

 representative status.” Wright & Miller, 7A Fed. Prac. & Proc. Civ. § 1768 (3d ed. 2019).

 There was no evidence of a conflict presented at the motion for class certification stage,

 and there’s no reason to think there is one here now. The named plaintiffs in this action

 have continued to pursue the case in conjunction with class counsel and seemed to have

 done that more than adequately.

        With all four of Rule 23(a)’s requirements satisfied, it is time to move on to Rule

 23(b). As mentioned, Plaintiffs seek to certify the settlement class under Rule 23(b)(3),

 which is appropriate when “questions of law or fact common to class members

 predominate over any questions affecting only individual members” and when “a class

 action is superior to other available methods for fairly and efficiently adjudicating the

 controversy.” Fed. R. Civ. P. 23(b)(3). Furthermore, by proceeding under Rule 23(b)(3),

 class members must receive “the best notice that is practicable under the circumstances”

 including notice to individual class members that can reasonably be identified so as to

 give class members the ability to opt out if they would rather pursue their claims

                                               6
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 7 of 16


 individually and not settle. See Fed. R. Civ. P. 23(c)(2)(B). If they do not opt out, an

 approved settlement will otherwise bind all class members, even if they do not submit a

 claim.

          “The predominance inquiry focuses on whether a proposed class is sufficiently

 cohesive to warrant adjudication by representation. It is akin to, but ultimately a more

 demanding criterion than, the commonality inquiry under Rule 23(a).” In re Barrick Gold

 Sec. Litig., 314 F.R.D. 91, 99 (S.D.N.Y. 2016) (citations and quotation marks omitted).

 Here, there are certainly common questions of law and fact which predominate over

 individual issues. We are dealing with a publicly traded stock on the New York Stock

 Exchange and whether statements made by ZBH to the investing public were

 fraudulent. That is the main question in this case, and it is common to all members of

 the class. Furthermore, because this is a securities fraud case, reliance (often a thorny,

 individualized issue any fraud case) does not present an issue because plaintiffs may

 avail themselves of the fraud-on-the-market theory. See generally Basic Inc. v. Levinson,

 485 U.S. 224 (1988).

          As for class-wide damages and determining an individual class member’s

 damages, plaintiffs have offered an allocation model that is applicable across the class

 to account for the price, date of a trade, and other factors. Individualized damages are

 the norm in a securities fraud case (after all, it would be rare for multiple class members

 to sell the same number of shares at the same time at the same price), and their

 existence does not defeat predominance. In other words, the damages allocation model,



                                               7
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 8 of 16


 based on an out-of-pocket damages theory, can be applied across the class, and it does

 not present a predominance problem.

        Finally, superiority is satisfied. Securities fraud claims proceeding as class

 actions is almost always preferable to a multitude of individual suits because recovery

 is generally tied to share price. All but the largest shareholders likely stand to recover a

 few hundred dollars or less. When the stakes are that low, no rational plaintiff would

 pursue their cause of action solo, and no rational lawyer would take the case on

 contingency. See Carnegie v. Household Int’l, 376 F.3d 656, 661 (7th Cir. 2004). And

 because we are dealing with a settlement class, I need not concern myself with concerns

 about how a trial in this case would be managed. See Amchem Products, Inc. v. Windsor,

 521 U.S. 591, 620 (1997) (“Confronted with a request for settlement-only class

 certification, a district court need not inquire whether the case, if tried would present

 intractable management problems for the proposal is that there be no trial.”). Thus, a

 class action is more efficient and superior to other possible methods of adjudication.

        B. The Proposed Settlement is Within the Range of Possible Approval.

        Having found that the requirements to certify a settlement class are met, it is

 time to do the preliminary review of the substance of the proposed settlement to

 determine whether it is within the range of possible approval and fairness. At bottom,

 the settlement is a big bucket of money; $50,000,000.00 to be exact, to be divided up

 amongst members of the class who make valid claims, class counsel and the

 administrator who will handle sending out the notice of the settlement, determining the




                                              8
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 9 of 16


 validity of claims, mailing checks, etc. Thus, the question at this stage is whether $50

 million is within the range of possible approval under the circumstances? It plainly is.

        As previously found in my opinion and order on Defendants’ motions to

 dismiss, Plaintiffs’ operative complaint sufficient satisfied the pleading requirements of

 the Federal Rules of Civil Procedure and more importantly, those of the Private

 Securities Litigation Reform Act (“PSLRA”) which requires heightened pleading

 standards in securities fraud cases like this one. [DE 119.] But we never got to the

 summary judgment stage when Plaintiffs would have faced a hurdle much higher than

 even the PSLRA’s heightened pleading standards. Prevailing at that stage was thus no

 sure thing for Plaintiffs. Indeed, fact discovery in this case was underway but not

 complete, and thus it is even more of an unknown. Settling now avoids the costs

 associated with those additional stages of litigation.

        Plaintiffs further submit that their expert has figured out that their absolute

 maximum potential recovery for the entire class if they succeeded on all claims is $625

 million. The settlement amount thus represents roughly 8% of Plaintiffs’ maximum

 possible damages. But receiving that maximum amount would require Plaintiffs to not

 only prevail at summary judgment, but then take their claims to trial, win on liability

 across the board, and then convince a jury to award the highest possible amount in

 damages. Any hiccup or win for Defendants along the way would have reduced that

 total possible amount of recovery. For example, Plaintiffs note that loss causation could

 present a problem for them relating to the October 31, 2016 statements from ZBH about

 the cause of the company’s revenue misses—although obviously they don’t concede the

                                              9
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 10 of 16


 issue. [DE 245 at 15.] If Plaintiffs failed to prove loss causation on those statements, their

 recoverable damages would be reduced to $95 million. In that scenario, the settlement

 would represent more than 50% of the potential maximum recovery at trial. Like most

 things in life, neither of those scenarios was a sure thing, and the class could obviously

 have recovered nothing too. It’s inherently unpredictable and unknowable at this stage

 of the game. See Great Neck Capital Appreciation Inv. Partnership, L.P. v.

 PricewaterhouseCoopers, L.L.P., 212 F.R.D. 400, 409 (E.D. Wis. 2002) (“Shareholder class

 actions are difficult and unpredictable, and skepticism about optimist forecasts of

 recovery is warranted.”). Finally, Plaintiffs point to expert economic analysis from a

 firm called Cornerstone Research which reports that in 2019, the median percentage

 recovery in securities class action settlements was 4.8%: with cases alleging $500-$999

 million settling at a median of 3.3% and cases alleging $75-$149 million settling at a

 median of 9.4%. [DE 246-2.] Again, the settlement amount in this case ($50 million)

 represents roughly 8% of the absolute maximum Plaintiffs say they could have

 recovered ($625 million). It thus is at the high end of securities class action settlements

 which further suggests it is well within the range of fairness.

        Beyond just the numbers and the complex and unknowable future possible

 developments in the case, the other relevant factors all support the settlement being

 within the range of reasonable resolutions. It was negotiated at arms’ length between

 experienced counsel on both sides and with the assistance of an experienced mediator.

 Counsel on both sides are in favor of the settlement, and thus far, there have been no

 objections or opposition to the settlement. All of these factors weigh in favor of

                                              10
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 11 of 16


 preliminary approval. See Synfuel Techs., Inc. v.DHL Express (USA), Inc., 463 F.3d 646,

 653 (7th Cir. 2006) (listing factors for courts to consider in determining preliminary

 approval).

        Thus, $50 million represents a number that is within the range of reasonable

 possibilities for settlement of the case considering it avoids the money, time, and

 uncertainty associated with years of further litigation, including expensive fact

 discovery, complex summary judgment briefing, a multi-week trial, and likely followed

 by a lengthy appeal. In other words, it’s far from unreasonable to say that $50 million in

 the hand is worth $625 million in the bush.

        But that only analyzes the numbers on a macro level. As mentioned, what each

 individual class member would individually be entitled to is determined by an

 allocation model based on when and at what price the class member traded in ZBH

 stock during the class period. [DE 246-1 at 75-82.] The allocation model is admittedly

 complex, but it seems to reach a reasonable result and allocate a reasonable amount to

 each investor based on a pro rata basis based on their out-of-pocket damages. [DE 245 at

 18.] And under the allocation model, all class members are treated the same which is

 obviously important for any determination of overall fairness. The exact amounts each

 class member will receive are to be determined based on the number of valid claims, as

 well as how much of the Settlement Fund goes to administering the settlement and

 attorney’s fees.

        Pursuant to the terms of the settlement, Plaintiffs’ class counsel will be seeking a

 fee award that will be no more than 33.3% of the total settlement fund and litigation

                                               11
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 12 of 16


 expenses up to $1.9 million. [DE 246 at 18-19.] At the hearing, counsel indicated that

 while they are still preparing final numbers (and doing more work on behalf of the

 class) and no set amount has been finalized, they anticipate seeking the maximum

 33.3% limit in attorney’s fees as well as the $1.9 million in litigation expenses. That

 translates to roughly $18.4 million to class counsel for fees and expenses. That’s a large

 number, and I’ll reserve any judgment as to its reasonableness until a motion for fees is

 before me, but it is not outside of the range of reasonableness for purposes of

 preliminary approval. The final number will be determined in conjunction with final

 approval of the class settlement.

        Importantly, the award of fees is independent of approval of the settlement and

 the settlement cannot be backed out of by Plaintiffs based on the amount of attorney’s

 fees awarded by the Court. Further, Defendants are only able to back out of the

 settlement under very limited circumstances. While the terms of the agreement have not

 been disclosed, the parties have agreed that Defendants can back out of the settlement if

 a certain number of class members opt out during the claims processing time. Basically,

 if enough members of the class reject the settlement that the lawyers negotiated on their

 behalf, the Defendants will not be bound by its terms if they don’t want to be. All of this

 supports a finding that the settlement is within a reasonable range.

        I also find that the proposed Notice to class members of the settlement is

 adequate. Again, for Rule 23(b)(3) classes, the Notice must be “the best notice that is

 practicable under the circumstances” and seek to give notice to all individual class

 members that can reasonably be identified. Fed. R. Civ. P. 23(c)(2)(B). Plaintiffs have

                                              12
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 13 of 16


 proposed providing notice primarily through a physical mailing to individual class

 members. At the hearing, they indicated that based on ZBH’s records, as well as those

 of brokerage firms and other nominees for beneficial purchasers of securities, they will

 be able to send notice to all class members. [DE 244 at 23.] In addition, the Notice will

 appear on a website dedicated to the settlement and a Summary Notice will be

 published in Investor’s Business Daily and transmitted over the PR Newswire. I find that

 this is sufficient. Furthermore, the Notice submitted by the parties satisfies the

 requirements of Rule 23(c)(2) and the PSLRA. Fed. R. Civ. P. 23(c)(2) (outlining six

 requirements for notice); 15 U.S.C. §§ 78u-4(a)(7), 77z-1(a)(7) (listing six additional

 requirements). During the hearing, counsel also indicated that they would include

 information in the Notice about the possibility that due to the ongoing COVID-19

 pandemic, the final fairness hearing may have to occur telephonically, but at the same

 date and time as if it were occurring in person.

        There’s one final housekeeping issue to address as well: appointment of class

 counsel pursuant to Rule 23(g). Plaintiffs moved for such an appointment as part of

 their motion for class certification filed in April of 2019. [DE 193.] But with the case now

 settled, the prior Motion to Certify the Class is moot. But because I am certifying a

 settlement class, I must appoint class counsel, which has not yet happened in this case.

 See Fed. R. Civ. P. 23(g). To determine this I must consider (1) “the work counsel has

 done in identifying or investigating potential claims in the action;” (2) “counsel's

 experience in handling class actions, other complex litigation, and the types of claims

 asserted in the action;” (3) “counsel's knowledge of the applicable law;” and (4) “the

                                              13
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 14 of 16


 resources that counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A).

 Here, those factors are all easily satisfied by Plaintiffs’ counsel at Glancy Prongay &

 Murray LLP. They are experienced securities class action litigators and have shown

 their skill in this case at all stages. [See DE 195-3 at 2-4.]

        ACCORDINGLY: Plaintiff’s Motion for Class Certification [DE 193] is DENIED

 as MOOT, except that Plaintiff’s Motion to Be Appointed Class Counsel [also at DE 193]

 is GRANTED; Glancy Prongay & Murray LLP is APPPOINTED class counsel for the

 Settlement Class certified below; Plaintiffs’ Unopposed Motion for: (I) Preliminary

 Approval of the Class Action Settlement; (II) Certified of the Settlement Class; and (III)

 Approval of Notice of the Settlement [DE 244] is GRANTED; and the Court:


        (1) Preliminarily approves the terms of the Settlement as set forth in the

            Stipulation and Agreement of Settlement [DE 246-1];

        (2) Certifies a Settlement Class consisting of all persons or entities who, between

            June 7, 2016 and November 7, 2016, inclusive, purchased or otherwise

            acquired ZBH Common Stock and/or ZBH Call Options, and/or wrote ZBH

            Put Options, and were damaged thereby. Included in the Settlement Class are

            all persons or entities who purchased or otherwise acquired ZBH common

            stock pursuant to and/or traceable to ZBH’s public offerings on or around

            June 13, 2016 and/or ZBH’s public offering on or around August 9, 2016 and

            were damaged thereby. Excluded from the Settlement Class are Defendants

            (both current and dismissed); members of the immediate families of each of



                                                 14
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 15 of 16


           the Individual Defendants; the parents, subsidiaries, assigns, successors and

           predecessors of any Defendants(both current and dismissed); (iv) any persons

           who served as partners, control persons, officers, and/or directors of any

           Defendants (both current and dismissed) during the Settlement Class Period

           and/or at any other relevant time; (v) Defendants’ liability insurance carriers;

           (vi) any firm, trust, corporation, or other entity in which any Defendant (both

           current and dismissed) has or had a controlling interest; and (vii) the legal

           representatives, heirs, successors-in-interest or assigns of any such excluded

           party; provided, however, that any Investment Vehicle shall not be excluded

           from the Settlement Class. Also excluded are any persons and entities who or

           which exclude themselves by submitting a request for exclusion that is

           accepted by the Court 3;

       (3) Approves the form and content of the Notice, Claim Form, and Summary

           Notice, attached as Exhibits A-1, A-2, and A-3 to the Stipulation and

           Agreement of Settlement [DE 246-1], subject to the inclusion of information

           relating to the potential for the final Settlement Hearing to occur

           telephonically due to the ongoing COVID-19 crisis in the Notice and

           Summary Notice;




 3All defined terms, whether defined separately in this Opinion and Order or not, shall
 have the same meaning as given to them in the parties’ Stipulation and Agreement of
 Settlement [DE 246-1], which is incorporated by reference to this Order.
                                             15
USDC IN/ND case 3:16-cv-00815-PPS-MGG document 251 filed 05/21/20 page 16 of 16


       (4) Finds the schedule and procedure for distribution of the Notice and Claim

          Form and publication of the Summary Notice constitute the best notice

          practicable under the circumstances, and complies with the requirements of

          due process, Rule 23 of the Federal Rules of Civil Procedure, and the Private

          Securities Litigation Reform Act of 1995; and

       (5) Adopts the following schedule and procedures in connection with notice,

          claims, and final approval of the settlement:

           Deadline for mailing the Notice          June 19, 2020 (20 business days after
           mailed to Settlement Class Members       entry of the Preliminary Approval
           and posting the Notice and Claim         Order)
           Form on the Settlement Website (the
           “Notice Date”)
           Deadline to publish the Summary          July 6, 2020 (10 business days after
           Notice                                   the Notice Date)

           Deadline for Plaintiffs to file Motion   July 30, 2020 (35 calendar days prior
           for Final Approval and Application       to the Final Fairness Hearing)
           for Fees and Expenses
           Deadline for class members to            August 13, 2020 (21 calendar days
           submit any objections                    prior to the Final Fairness Hearing)

           Deadline for class members to            August 13, 2020 (21 calendar days
           request exclusion (or “opt out”) of      prior to the Final Fairness Hearing)
           the class settlement
           Deadline for filing any reply papers     August 27, 2020 (7 calendar days
                                                    prior to the Final Fairness Hearing)

           Final Fairness Hearing                   September 3, 2020 at 1:00 p.m. CDT

           Deadline for submitting Claim            October 19, 2020 (Monday following
           Forms (must be postmarked by)            120 calendar days from Notice Date)


 SO ORDERED on May 21, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT

                                            16
